953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis Leon TAYLOR, Sr., Plaintiff-Appellant,v.Frank E. BROWN;  Dale R. Battle;  Toni V. Bair;  Edward C.Morris;  Edward W. Murray;  Donald T. Zimmerman;  Scott H.Richeson;  James E. Briggs;  Peter G. Decker, Jr.;  Lou AnnWhite;  L.B. Cei;  Donna M. Mills;  C.D. Larsen;  Forrest R.Powell;  R.T. Burns;  L. Hite;  James Cooper;  Rudy Waddell;B. Nipson;  Fred Settle;  Virginia Department ofCorrections, Defendants-Appellees.
No. 91-7125.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 12, 1991.Decided Jan. 15, 1992.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria, No. CA-91-343-AM, James C. Cacheris, Chief District Judge.
Curtis Leon Taylor, Sr., appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Curtis Leon Taylor, Sr. appeals the district court's dismissal, without prejudice, of Taylor's 42 U.S.C. § 1983 action for failure to comply with a court order.   Our review of the record and other materials before us establishes that there was no abuse of discretion.   See Figueroa Ruiz v. Alegria, 896 F.2d 645, 647 (1st Cir.1990);   Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.1989), cert. denied, 58 U.S.L.W. 3527 (U.S.1990).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.